IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2649 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 206 DB 2016
                                :
           v.                   :            Attorney Registration No. 15555
                                :
ROBERT J. MURPHY,               :            (Philadelphia)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 19th day of December, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, Respondent’s Petition for Review, and the

further responses, the petition for review is denied. Robert J. Murphy is suspended from

the Bar of this Commonwealth for a period of five years, and he shall comply with all the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).